 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAHER CONRAD SUAREZ,                              No. 2:18-cv-0340 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. Plaintiff alleges the use of Guard One security checks at Pelican Bay State Prison deprived

19   him of sleep. On June 13, 2019, the court ordered the parties to provide statements regarding the

20   propriety of a stay of these proceedings pending the Ninth Circuit’s decision in a related case,

21   Rico v. Beard, No. 2:17-cv-1402 KJM DB P. Defendants responded by filing a motion to stay

22   these proceedings. (ECF No. 90.) Plaintiff filed an opposition. (ECF No. 92.)

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1            Within ten days of the filed date of this order, defendants shall file a reply to plaintiff’s

 2   opposition to the motion to stay.

 3            IT IS SO ORDERED.

 4   Dated: July 12, 2019

 5

 6

 7

 8

 9

10
     DLB:9/DB/prisoner-civil rights/suar0340.stay reply
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
